Citation Nr: 1721900	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extraschedular rating for the service-connected lumbar strain with degenerative changes at the L5-S1 levels, with lumbar disc disease.

2.  Entitlement to an extraschedular rating for the service-connected sciatic nerve radiculopathy of the left lower extremity, associated with lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2000 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In July 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of this hearing is also of record.

In December 2015, the Board adjudicated the claims involving the lumbar spine disability and radiculopathy of the left leg on a schedular basis.  The claim for a TDIU was remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In February 2017, the Court vacated the December 2015 Board decision on the claims involving the lumbar spine disability and radiculopathy of the left leg only to the extent that extraschedular ratings were denied, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In the Joint Motion, the parties specified that the matters of entitlement to higher schedular ratings for the disabilities was not being appealed, and the Board's decision in this regard should not be disturbed.

Claims for entitlement to service connection for memory loss, blurred vision, drowsiness, and an abdominal disorder, to include as secondary to medications used to treat the service-connected lumbar spine disability and radiculopathy of the left leg, were raised in the Joint Motion.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to extraschedular ratings for the lumbar spine disability and radiculopathy of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected sarcoidosis prevents him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran's service connected disabilities include the following:  lumbar spine disability (40 percent disabling), sarcoidosis (30 percent disabling), left leg radiculopathy (20 percent disabling), cervical strain (10 percent disabling), bilateral pes planus (10 percent disabling), tinnitus (10 percent disabling), and pseudofolliculitis barbae (noncompensable).  He has been in receipt of a combined disability rating of 80 percent since March 28, 2012, throughout the entire appeal period.  His lumbar spine disability has been rated at 40 percent also since March 28, 2012.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed two years of college.  Following military service, he worked for various companies as a truck driver.  Records from the SSA show the Veteran has not been engaged in substantial activity since August 1, 2011, throughout the appeal period.

Numerous VA examinations have been conducted during the appeal for various service-connected disabilities, and no VA examiner opined that the Veteran is unable to engage in substantially gainful employment due to any disability.  However, as the record contains positive evidence as to the Veteran's sarcoidosis, the Board will focus its analysis on that disability.

On VA examination in October 2010, the examiner noted the Veteran's report that his sarcoidosis did not restrict his activities or limit his ability to live up to household responsibilities. 	

On VA examination in March 2012, a VA examiner opined that the Veteran's sarcoidosis impacted his ability to work.  The examiner stated the Veteran fatigued easily and had shortness of breath with overexertion.

In September 2012, as noted above, the SSA found the Veteran disabled due to his sarcoidosis.  The administrative law judge discussed evidence showing a long-term history of chronic pleuritic chest pain, difficulty breathing, chronic fatigue, unintentional weight loss, and diffuse lymph node swelling primarily affecting his lungs, spleen, and groin.  The record showed flare-ups affecting the lungs and liver.  The Veteran required chronic corticosteroid therapy, daily bronchodilation inhalers, and frequent examinations, but his symptoms persisted.  His condition was classified as Stage 3, indicating chronic, progressive disease.  Medical opinions were discussed indicating that the sarcoidosis symptoms would preclude employment, even with "'light effort in a sitting situation.'"

In December 2012, the Veteran's treating VA physician, also an associate professor at the University of Alabama Multidisciplinary Sarcoidosis Clinic and Interstitial Lung Disease Program, submitted a letter.  He stated that the Veteran's sarcoidosis, an autoimmune disease, caused severe shortness of breath and diffuse joint pain.  Due to this, he opined that the Veteran was permanently disabled and could not work.

On VA examination in June 2014, the examiner found the Veteran's sarcoidosis impacted his ability to work in that he fatigued easily and had shortness of breath with exertion.  The examiner stated the Veteran should be able to perform sedentary or mild to moderate physical work, however.  He could not perform strenuous physical work.

Resolving any reasonable doubt in the Veteran's favor, the Board finds that his sarcoidosis prevents him from securing or following substantially gainful employment.  The March 2012 VA examiner found that the disability impacted work.  The SSA found the Veteran disabled due to sarcoidosis.  His treating physician submitted a letter opining that he was permanently disabled from work due to the condition.  Evidence to the contrary includes the October 2010 VA examiner's report, which does not directly address employability, and the June 2014 VA examiner's report.  The June 2014 report is of low probative value to the extent the examiner did not explain how the Veteran could perform moderate physical work given his symptoms, or reconcile the findings with the opinions of his treating physician and the SSA.  At a very minimum, there is an approximate balance of positive and negative evidence.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  


ORDER

A TDIU is granted.


REMAND

In December 2015, the Board determined that the schedular criteria used to rate the Veteran's lumbar spine disability and left leg radiculopathy reasonably assessed his disability level and symptomatology.  However, in the February 2017 Joint Motion, the parties determined that in making this finding, the Board erred by failing to consider records from the Social Security Administration (SSA) showing that effects of the medications used to treat these disabilities included memory loss, blurred vision, drowsiness, and abdominal pain.  The parties vacated that portion of the Board's decision that declined to refer the lumbar spine and radiculopathy claims for consideration of an extra-schedular rating.  

The Court directed the Board to discuss whether the side effects of the medications used by the Veteran to treat his service-connected disabilities warrant an increased rating as exceptional or unusual manifestations of his service-connected disabilities, or whether his assertions of those symptoms represent a claim for service connection of these side effects, as unique disabilities in their own right.

As discussed in the Introduction section above, the Board has referred claims for secondary service connection for memory loss, blurred vision, drowsiness, and an abdominal disorder, to the RO for development and adjudication.  The matter of whether extraschedular ratings are warranted due to these symptoms is inextricably intertwined with the claims being referred to the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In short, if the symptoms constitute disabilities for which secondary service connection is warranted, then they would not be considered part of any exceptional or unusual disability picture for purposes of consideration of an extra-schedular rating under 38 C.F.R. § 3.321.  Thus, the RO must first adjudicate these claims for secondary service connection, and then refer the extraschedular matters to the Director, Compensation Service, for consideration.

Accordingly, these remaining claims are REMANDED for the following action:

1.  The RO must adjudicate claims of entitlement to service connection for memory loss, blurred vision, drowsiness, and an abdominal disorder, to include as secondary to medications used to treat the service-connected lumbar spine disability and radiculopathy of the left leg.  In so doing, the RO must consider the June 2012 report from the SSA documenting these as side-effects of the medications required to treat the Veteran's lumbar spine disability and radiculopathy of the left leg.

2.  Thereafter, the RO must obtain a determination from the Director, Compensation Service, as to whether, in accordance with the provisions of 38 C.F.R. § 3.321(b),
the Veteran is entitled to the assignment of extraschedular ratings for his (a) service-connected lumbar strain with degenerative changes at the L5-S1 levels with lumbar disc disease, or (b) sciatic nerve radiculopathy of the left lower extremity, associated with lumbar strain.

The Director must be advised that, pursuant to the Joint Motion, side effects of the medications used to treat the Veteran's lumbar spine disability and radiculopathy of the left leg include memory loss, blurred vision, drowsiness, and abdominal pain.  For any symptom/disability that has not been awarded service connection by the RO above, the Director should consider whether it constitutes an exceptional or unusual manifestation of his service-connected disabilities.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


